 



Exhibit 10.1
CONSULTING, CONFIDENTIALITY, AND
NON-COMPETITION AGREEMENT
THIS CONSULTING, CONFIDENTIALITY, AND NON-COMPETITION AGREEMENT (the
“Agreement”) is made this 30th day of November, 2006, between CORNING NATURAL
GAS CORPORATION (the “Corporation”), a New York corporation with its principal
place of business at 330 W. William Street, P.O. Box 58, Corning, New York
14830, and THOMAS K. BARRY (“Consultant”), with a home address of 10958 E. Lake
Road, Hammondsport, New York 14840.
ARTICLE 1
TERM OF CONTRACT
     1.01. Term Of Contract. This Agreement will become effective on January 3,
2007, and will continue in effect for four (4) years, until December 31, 2010,
or until terminated as provided in this Agreement.
ARTICLE 2
SERVICES TO BE PERFORMED BY CONSULTANT
     2.01. Services To Be Performed By Consultant. Consultant agrees to provide
those services requested by the Corporation’s CEO to assist in the transition to
a new management team at the Corporation.
     2.02. Method of Performing Services. Consultant and the Corporation’s CEO
will jointly determine the method, details, and means of performing the services
described in Section 2.01.
ARTICLE 3
PAYMENT FOR SERVICES
     3.01. Payment to Consultant. Corporation agrees to pay to Consultant the
amount of $150,000 per year for his services rendered under this Agreement.
Corporation will make payments in equal installments on Corporation’s regular
payroll dates.
     3.02. Deduction in Payment for First Year of Services. Notwithstanding the
annual payment set forth in section 3.01, Consultant’s annual payment for the
first year of this Agreement will be reduced by the aggregate of the salary
Corporation pays to Consultant and the Corporation’s share of FICA taxes related
to Consultant’s employment with Corporation from the date of Consultant’s
resignation from Corporation’s Board of Directors through May 1, 2007.

Page 1 of 10



--------------------------------------------------------------------------------



 



Therefore, the Corporation will pay the Consultant no more than $600,000 in the
aggregate in salary and consulting fees under Section 3.01 of this Agreement
from the date of this Agreement through its term.
     3.03. Expenses. With the Corporation’s prior approval, Corporation shall
reimburse or pay Consultant for any and all of his direct and commercially
reasonable costs and expenses incurred by him on behalf of the Corporation in
connection with the performance of the Services.
     3.04. Benefits and Deferred Compensation. Consultant understands that the
sole compensation for the consulting services provided by this Agreement is set
forth in section 3.01. Consultant is not entitled to receive any supplemental or
other deferred compensation benefits. However, nothing herein affects
Consultant’s right to receive payments under Corporation’s pension plan for
non-union employees, or any supplemental plan or under his deferred compensation
agreement, to which he is otherwise entitled as a former employee of
Corporation.
ARTICLE 4
OBLIGATIONS OF CONSULTANT
     4.01. Best Efforts. Consultant agrees to devote his best efforts to the
performance of the Services described in this Agreement.
     4.02 Hours During Which Services May Be Performed. Consultant agrees that
any services described in this Agreement that must be performed on Corporation’s
premises will be performed during Corporation’s regular business hours.
     4.03 Instrumentalities. Consultant is responsible for supplying all means
necessary for performing under this Agreement.
     4.04. Liability Insurance. Consultant agrees to maintain a policy of
insurance to cover any negligent acts committed by Consultant or Consultant’s
employees or agents during the performance of any duties under this Agreement.
Consultant further agrees to hold Corporation free and harmless from any and all
claims arising from any negligent act or omission.
     4.05. Assignment by Consultant. Neither this Agreement nor any duties or
obligations under this Agreement may be assigned by Consultant without the prior
written consent of Corporation.
     4.06. Obligations upon Termination of Services. Consultant agrees to comply
with Corporation’s exit procedures following termination or expiration of this
Agreement as a condition of Corporation’s final payment to Consultant. Such
procedures may include, but are not limited to, notification to proper
Corporation’s officials, returning all Corporation’s equipment and security
badges, and execution of appropriate documents.

Page 2 of 10



--------------------------------------------------------------------------------



 



ARTICLE 5
EXISTING AGREEMENTS WITH CONSULTANT
     5.01. Existing Agreements with Consultant. The Corporation and Consultant
are parties to (i) the Amended and Restated Employment Agreement dated as of
December 14, 2000 (as amended as of January 1, 2005, the “Employment
Agreement”); (ii) the Amended and Restated Severance Agreement dated as of
December 14, 2000 (as amended as of January 1, 2005, the “Severance Agreement”);
(iii) the Amended and Restated Survivor Benefit Deferred Compensation Agreement
dated as of December 14, 2000 (as amended as of January 1, 2005, the “Deferred
Compensation Agreement”); and (iv) the Assignment Agreement dated as of July 10,
2001 (the “Assignment Agreement”).
     5.02. Modification of the Employment Agreement.
     (A) Consultant hereby resigns as Chairman of the Board, Chief Executive
Officer and President of the Corporation effective as of the date of this
Agreement, and the Corporation hereby accepts such resignation.
     (B) Effective on the date of this Agreement and through January 3, 2007,
Consultant shall be employed by the Corporation as the Special Assistant to the
Chief Executive Officer at (i) an annual salary as of the date of this Agreement
of $227,286 and (ii) Consultant’s current health benefits as further described
in Section 7(a) of the Employment Agreement. Notwithstanding the foregoing,
Consultant may resign as Special Assistant to the Chief Executive Officer at any
time prior to January 3, 2007.
     (C) The Chief Executive Officer of the Corporation shall determine the
method, details and means of performing Consultant’s duties as Special Assistant
to the Chief Executive Officer.
     (D) The Corporation hereby agrees that Sections 7(a), 7(e) and 7(g) of the
Employment Agreement shall remain in full force and effect.
     (E) Except for Sections 7(a), 7(e) and 7(g) of the Employment Agreement,
the Employment Agreement shall terminate and be of no further force and effect
as of the date of this Agreement. Section 7(a) of the Employment Agreement shall
terminate and be of no further force and effect on January 3, 2007.
     5.03. Termination of the Severance Agreement. As of the date of this
Agreement, the Severance Agreement shall terminate and be of no further force
and effect.
     5.04. Continuation of the Deferred Compensation Agreement. The Deferred
Compensation Agreement shall remain in full force and effect, provided, however,
that any payments that Consultant may be entitled to under the Deferred
Compensation Agreement shall be funded only from assets that are segregated and
identified on the Corporation’s balance sheet as of the date of this Agreement.

Page 3 of 10



--------------------------------------------------------------------------------



 



     5.05. Transfer of the Assignment Agreement. As of the date of this
Agreement, the Corporation shall transfer, assign and set over to Consultant, at
no cost to Consultant, the Key Man Policy (as such term is defined in the
Assignment Agreement) and the Assignment Agreement shall terminate and be of no
further force and effect.
     5.06. Pension Benefits. Consultant shall be entitled to receive payments
under the Retirement Plan for Salaried and Non-Union Employees of Corning
Natural Gas Corporation pursuant to its terms (the “Pension Plan”).
     5.07. No Other Obligations. Consultant represents and acknowledges that he
has no severance, pension or other compensatory arrangements with the
Corporation other than the Pension Plan, Employment Agreement, the Severance
Agreement, the Deferred Compensation Agreement and the Assignment Agreement.
Other than as specifically provided for in this Article 5, the Corporation shall
have no other obligations or liabilities to Consultant under the terms of the
Employment Agreement, the Severance Agreement, the Deferred Compensation
Agreement and the Assignment Agreement.
ARTICLE 6
TERMINATION OF AGREEMENT
     6.01. Expiration of Agreement. Unless otherwise terminated as provided in
this Agreement, this Agreement shall continue in force until December 31, 2010.
     6.02. Termination of Consultant’s Consulting Obligations. Consultant’s
obligations to provide consulting services under this Agreement shall terminate
automatically on the occurrence of any of the following events:
     (A) Bankruptcy or insolvency of either party.
     (B) Sale of the business of the Corporation.
     (C) Death or dissolution of either party.
     (D) Upon the Corporation’s breach of its payment obligations under this
Agreement.
     6.03. Termination of Corporation’s Payment Obligations. The Corporation’s
obligation to make payments to Consultant under this Agreement shall terminate
automatically upon Consultant’s material breach of any provision of this
Agreement.

Page 4 of 10



--------------------------------------------------------------------------------



 



ARTICLE 7
COVENANTS, WARRANTIES AND REPRESENTATIONS OF CONSULTANT
     7.01. Warranties and Representations of Consultant. Consultant warrants and
represents to Corporation:
     (A) that he shall perform his duties under this Agreement personally and
shall not delegate the performance of those duties to any other person without
first obtaining Corporation’s written consent.
     (B) that the Services will be performed in a timely, diligent, professional
and workmanlike manner in accordance with the highest applicable industry
standards, in accordance with this Agreement.
     (C) that he will diligently devote such time and best efforts as is
reasonably required to Corporation’s business in the performance of the Services
and will perform the Services conscientiously, efficiently and to the best of
their ability.
     (D) that he shall not to remove any property of Corporation, including any
proprietary or confidential information, from Corporation’s premises without
prior written consent of Corporation.
     7.02. Work Product. Consultant hereby acknowledges and covenants that any
and all documentation, materials and tangible items embodying any of its
Services, in whatever medium created or stored, including electronically created
and/or stored items (collectively referred to as “Work Product”), is the sole
and exclusive property of Corporation and hereby assigns, and agrees to assign,
to Corporation any and all of Consultant’s right, title and interest in, to and
under any and all Work Product and all proprietary rights relating thereto. Upon
Corporation’s request and without further compensation therefore, and whether
during the term of this Agreement or thereafter, Consultant will do all lawful
acts, including, but not limited to, the execution of such papers, the making of
such lawful oaths and the giving of such testimony as, in the reasonable opinion
of Corporation, may be necessary or desirable to obtain, sustain, reissue,
extend and enforce any proprietary rights related to any Work Product and to
perfect, affirm and record Corporation’s complete ownership and title thereto
and Consultant will otherwise cooperate in all proceedings and matters relating
thereto.
ARTICLE 8
RELATIONSHIP AND INDEMNITY
     8.01. Independent Consultant. Consultant is and shall be an independent
contractor. Consultant shall not be deemed to be an employee of Corporation.
Nothing herein contained in this Agreement shall be construed so as to create a
partnership or joint venture; and neither party hereto shall be liable for the
debts or obligations of the other. Corporation shall not have the power to hire
or fire Consultant’s employees and Corporation may not in any other way exercise
dominion or control over Consultant’s business.

Page 5 of 10



--------------------------------------------------------------------------------



 



     Neither party is intended to have, nor shall neither of them represent to
any other person that it has, any power, right or authority to bind the other,
or to assume, or create, any obligation or responsibility, express or implied,
on behalf of the other, except as expressly required by this Agreement or as
otherwise permitted in writing.
     Consultant will treat all payments under this Agreement as ordinary income
for income tax purposes. With respect to any payments to Consultant hereunder,
the Corporation shall not (a) withhold or pay FICA or other federal, state or
local income or other taxes or (b) comply with or contribute to state workers’
compensation, unemployment or other funds or programs.
     8.02. Indemnity. Consultant shall indemnify Corporation and hold
Corporation harmless from and against, and shall defend against, any and all
claims and damages of every kind, arising out of or attributed, directly or
indirectly, to the conduct, operations, or performance of Consultant hereunder.
ARTICLE 9
NON-COMPETITION, NON-SOLICITATION, AND CONFIDENTIALITY
     9.01. Definitions.
     The following terms, as used in this Article, shall have the following
meanings:
     (A) “The Corporation’s Business” means the provision of natural gas,
transportation, storage, and other unbundled energy services within Chemung
County and Steuben County, New York.
     (B) “Confidential Information” means any information which is proprietary
or unique to the Corporation’s Business, including but not limited to trade
secret information, devices, techniques, data and formulas, research subjects
and results, marketing methods, plans and strategies, operations, products,
revenues, expenses, profits, sales, key personnel, customers, suppliers, pricing
policies, any information concerning the marketing and other business affairs
and methods of the Corporation’s Business which is not readily available to the
public.
     (C) “Restricted Business” means any business activity relating to the
Corporation’s Business.
     (D) “Person” means an individual, a partnership, a corporation, a limited
liability company, an association, a joint stock company, a trust, a joint
venture, an unincorporated organization, or a governmental entity (or any
department, agency, or political subdivision thereof).
     (E) “Restricted Period” means the date of this Agreement through
December 31, 2010..

Page 6 of 10



--------------------------------------------------------------------------------



 



     9.02. Confidential Information.
     (A) Consultant acknowledges that the Corporation and its employees and
shareholders have over many years devoted substantial time, effort, and
resources to developing the Corporation’s trade secrets and its other
confidential and proprietary information, in addition to the Corporation’s
relationships with customers, suppliers, employees, and others doing business
with the Corporation; that such relationships, trade secrets and other
information are vital to the successful conduct of the Corporation’s business in
the future; that the Corporation, in the furtherance of its business, has in the
past provided Consultant with the opportunity and support necessary to allow him
to establish personal and professional relationships with customers, suppliers,
employees, and others having business relationships with the Corporation and has
afforded Consultant unlimited access to the Corporation’s trade secrets and
other confidential and proprietary information; that because of the
opportunities and support so provided to Consultant and because of Consultant’s
access to the Corporation’s confidential information and trade secrets,
Consultant would be in a unique position to divert business from the Corporation
and to commit irreparable damage to the Corporation were Consultant to be
allowed to compete with the Corporation or to commit any of the other acts
prohibited below; that the enforcement of the restrictive covenants against
Consultant would not impose any undue burden upon Consultant; that none of the
restrictive covenants is unreasonable as to period or geographic area; and that
the ability to enforce the restrictive covenants against Consultant is a
material inducement to the decision of the Corporation to enter into this
Agreement.
     (B) Consultant shall hold confidential all Confidential Information
obtained during his prior tenure as CEO of the Corporation, and during the
conduct of the Services under this Agreement, and shall not disclose such
information without Corporation’s unless disclosure is ordered by a court of
competent jurisdiction.
     9.03. Non-competition, Non-solicitation and Non-disparagement. Because of
Consultant’s opportunity to develop relationships with existing employees,
customers, and other business associates of the Corporation, which relationships
constitute goodwill of the Corporation, and because the Corporation would be
irreparably damaged if Consultant were to take actions that would damage or
misappropriate such goodwill, Consultant accordingly covenants and agrees as
follows:
     (A) During the Restricted Period, Consultant shall not, directly or
indirectly, enter into, engage in, assist, give or lend funds to or otherwise
finance, be employed by or consult with, have an ownership or equity interest
in, or have a financial or other interest in, any business which engages in any
aspect of the Restricted Business within the State of New York, whether for or
by himself or as an independent contractor, agent, stockholder, partner or joint
venturer for any other Person, provided that the aggregate ownership by
Consultant of no more than two percent (2%) of the outstanding equity shall not
be deemed to be giving or lending funds to, otherwise financing or having a
financial interest in a competitor. In the event that any Person in which
Consultant has

Page 7 of 10



--------------------------------------------------------------------------------



 



any financial or other interest directly or indirectly enters into the
Restricted Business during the Restricted Period, Consultant shall divest all of
his or her interest (other than any amount permitted under this paragraph) in
such Person within thirty (30) days after such Person enters into any aspect of
the Restricted Business.
     (B) Consultant covenants and agrees that, during the Restricted Period,
Consultant will not, directly or indirectly, either for himself or for any other
Person:
     (i) solicit any employee of the Corporation to terminate his or her
employment with the Corporation or employ any such individual during his or her
employment with the Corporation and for a period of twelve (12) months after
such individual terminates employment with the Corporation;
     (ii) solicit any supplier to the Corporation to purchase or distribute
information, products or services of or on behalf of Consultant or such other
Person that are competitive with the information, products or services provided
by the Corporation;
     (iii) request or advise any present or future customer of the Corporation
to withdraw, curtail or cancel its business dealings with the Corporation; or
commit any other act or assist others to commit any other act which might injure
the business of the Corporation.
     (iv) take any action, including without limitation the making of
disparaging statements concerning the Corporation, its members, managers,
officers, directors or employees, that is reasonably likely to cause injury to
the relationships between the Corporation or any of its employees and any
lessor, lessee, vendor, supplier, customer, distributor, employee, consultant or
other business associate of the Corporation, as such relationship relates to the
Corporation’s conduct of the Restricted Business.
     (C) Consultant understands that the foregoing restrictions may limit his
ability to earn a livelihood in a business similar to the Restricted Business,
but Consultant nevertheless believes that he has received and will receive
sufficient consideration and other benefits as a result of his or her employment
with the Corporation to clearly justify such restrictions which, in any event
(given the Consultant’s education, skills and ability), Consultant does not
believe would prevent him from otherwise earning a living.
     9.04. Remedies. In the event of the violation or threatened violation by
Consultant of any of the covenants contained in this Agreement, in addition to
any other remedy available in law or in equity, the Corporation shall have
(i) the right and remedy of specific enforcement, including injunctive relief,
it being acknowledged and agreed that any such violation or threatened violation
will cause irreparable injury to the Corporation and that monetary damages will
not provide an adequate remedy, and (ii) the right to any and all damages
available as a matter of law, and costs and expenses incurred by the Corporation
in pursuing its rights under this Agreement, including reasonable attorneys’
fees and other litigation expenses.

Page 8 of 10



--------------------------------------------------------------------------------



 



     9.05. Effect. This Article supersedes any and all prior agreements and
understandings between the Consultant and the Corporation to the extent that any
such agreements or understandings conflict with the terms of this Article.
ARTICLE 10
GENERAL PROVISIONS
     10.01. Notice. Any notices to be given under this Agreement by either party
to the other may be effected either by personal delivery in writing or by
registered or certified mail, with postage prepaid and with return receipt
requested. Mailed notices shall be addressed to the parties at the addresses
appearing in the introductory paragraph of this Agreement. However, each party
may change the address for receipt of notice by giving written notice in
accordance with this paragraph. Notices delivered personally will be deemed
communicated at the time of delivery. Mailed notices will be deemed communicated
one day after mailing.
     10.02. Entire Agreement of the Parties. This Agreement supersedes any and
all agreements, both oral and written, between the parties with respect to the
rendering of services by Consultant for Corporation, and contains all of the
covenants and agreements between the parties with respect to the rendering of
these services in any manner whatsoever. Each party acknowledges that no
representations, inducements, promises, or agreements, written or oral, have
been made by either party, or by anyone acting on behalf of either party, that
are not embodied in this Agreement. Any modification of this Agreement will be
effective only if it is in a writing signed by the party to be charged.
     10.03. Partial Invalidity. If any provision in this Agreement is held by a
court of competent jurisdiction to be invalid, void, or unenforceable, the
remaining provisions will nevertheless continue in full force without being
impaired or invalidated in any way.
     10.04. Applicable Law; Jurisdiction. This Agreement shall be construed,
interpreted and enforced according to the statutes, rules of law and court
decisions of the State of New York without regard to conflict of law provisions.
Any suit to enforce this Agreement shall be brought in the federal or State
Courts of New York. The parties submit to personal jurisdiction and venue in the
State of New York, Steuben County.
     10.05. Attorneys’ Fees. If any action at law or in equity, including an
action for declaratory relief, is brought to enforce or interpret the provisions
of this Agreement, the prevailing party will be entitled to reasonable
attorneys’ fees in addition to any other relief to which that party may be
entitled. The attorneys’ fees may be set by the court in the same action or in a
separate action brought for that purpose.
     10.06. Parties Bound. This Agreement shall be binding on, and inure to the
benefit of, each party’s successors in interest, including successors,
assignees, heirs, legatees, assignees, and legal representatives.

Page 9 of 10



--------------------------------------------------------------------------------



 



     10.07. Captions. The captions appearing herein are for convenience of
reference only and shall not affect the meaning or interpretation of this
Agreement or provision hereof.
     10.08. Further Assurances. Each party to this Agreement represents, agrees
and warrants that it will perform all other acts and execute and deliver all
other documents that may be necessary or appropriate to carry out the intent and
purposes of this Agreement.
     10.09. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument.
     Executed on the date first written above.

              Corning Natural Gas Corporation:   Thomas K. Barry:    
 
           
By: /s/ Fi Sarhangi
  /s/ Thomas K. Barry    
 
       
 
           
Name:
  Fi Sarhangi        
 
           
Title:
  Chief Financial Officer        

Page 10 of 10